DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qing Lin (Reg. # 76,455) on 06/30/2022.

The application has been amended as follows: 

In the claims:

9. (Currently Amended) A catheter and guide wire assembly for measurement of blood pressure in a living body, comprising components of dimensions, including a tubular shaft, a tubular extension, a helical coil, a distal tip and a core member, 
wherein the tubular shaft has an open proximal end and a distal end, the distal end of the tubular shaft being connected to a proximal end of the tubular extension, the tubular extension having a distal end connected to a proximal end of the 
wherein the core member is attached in a distal portion of the tubular shaft and extends through the distal portion and through the tubular extension and the helical coil and is secured in the distal tip, 
wherein said catheter and guide wire assembly has an outer diameter of about 0.36 mm, 
wherein an interior of said catheter and guide wire assembly comprises different sections, the different sections comprising: 
interiors of the tubular extension and the distal portion of the tubular shaft, in which interiors the core member extends; and 
an interior of the tubular shaft excluding the distal portion of the tubular shaft, wherein the catheter and guide wire assembly includes an open, inner lumen, comprised by said sections and by the helical coil and the core member, 
wherein the tubular shaft has a length of 1200-2000 mm and an inner diameter of 0.21-0.30 mm, 
wherein the tubular extension has a length of 120-500 mm and an inner diameter of 0.27-0.31 mm, 
wherein the core member includes a tapered portion and a non-tapered portion, and an outer diameter of the non-tapered portion is 0.11-0.19 mm, 
wherein the core member extends from about 5 mm to about 500 mm into the distal portion of the tubular shaft, BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/QL/qlApplication No.: 16/079,408Docket No.: 5808-0165PUS1 Reply to Office Action of November 15, 2021Page 3 of 14 
wherein the dimensions of each component are chosen such that a sum of the flow resistances of said different sections is less than about 1.0x106 mm-3, where the flow resistance of the interior of the tubular shaft is calculated as the length of this section divided by the fourth power of the inner diameter of the section and the flow resistances of the interiors of the distal portion of the tubular shaft and the tubular extension, respectively, are calculated as the respective length of the section divided by the fourth power of the respective inner diameter of the section minus 0.7 times the respective outer diameter of the core member in the section, and 
wherein the catheter and guide wire assembly comprises a tip region, a distal region and a proximal region, wherein the distal region comprises a proximal end and a distal end, and wherein the proximal end of the distal region has a total bending resistance, defined as the sum of the products of modulus of elasticity and moment of inertia of the core member and the tubular extension, of 3 to 13 Nmm2.

Claim 29 has been cancelled.

31. (Currently Amended) The catheter and guide wire assembly according to claim 9, wherein the outer diameter of the tapered portion of the core member at the distal end of the tubular extension is from 0.07 mm to 0.12 mm[[,]].

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
This Office Action is responsive to the amendment filed 05/16/2022 (“Amendment”). Claims 9-16, 18-25, and 29-32 are currently under consideration. The Office acknowledges the amendments to claim 9, as well as the cancellation of claims 26-28 and the addition of new claims 29-32. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the rejections under 35 USC 112(d) are persuasive, and the rejections are accordingly withdrawn.

Reasons for Allowance
Claims 9-16, 18-25, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a catheter and guide wire assembly having a core member attached and extending through particular components and portions thereof as claimed, together with the particular dimensional constraints (including a tubular extensions having an inner diameter of 0.27-0.31 mm, etc.) and superior limitations of a sum of flow resistances being less than about 1.0x106 mm-3 and a proximal end total bending resistance of 3 to 13 Nmm2, as claimed, in combination with all other recited limitations.
US Patent Application Publication 2007/0255145 (“Smith”) teaches that a polymer tube having an inner diameter of about 0.25 mm contributes to torqueability, stiffness, and pushability more than a coil spring of similar dimensions (¶¶s 0026, 0032), but does not teach using an inner diameter of e.g. 0.27 mm in combination with a number of other dimensions necessary to meet the superior limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791